Citation Nr: 1503165	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  14-32 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for muscle injury to the eyes, diagnosed as alternating intermittent exotropia.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had service in the United States Naval Reserve, including both active duty for training and inactive duty for training, from May 1947 to January 1952. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In a May 2013 decision, the Board granted service connection for intermittent exotropia.  In the August 2013 rating decision on appeal, the RO effectuated the Board's decision, assigning an initial 0 percent rating for a muscle injury to the eyes, diagnosed as alternating intermittent exotropia, effective January 15, 2009.  The Veteran has disagreed with the initial 0 percent rating assigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's muscle injury to the eye, diagnosed as alternating intermittent exotropia, is correctable with spectacles.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for muscle injury to the eye, diagnosed as alternating intermittent exotropia, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.79, Diagnostic Code 6090 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An August 2014 statement of the case provided notice on the downstream element of initial rating and readjudicated the matter after further development was completed.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill the duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's service-connected muscle injury to the eyes, diagnosed as alternating intermittent exotropia, is rated 0 percent by analogy under Diagnostic Code 6090 for diplopia (double vision).  The Veteran is in disagreement with the initial 0 percent rating assigned.  

Under the regulations effective since December 10, 2008, diplopia is rated under Diagnostic Code 6090.  The percentage ratings are based on the degree of diplopia and the equivalent visual acuity.  The ratings are applicable to only one eye.  A rating cannot be assigned for both diplopia and decreased visual acuity or field of vision in the same eye.  When diplopia is present, and there is also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia are to be applied to the poorer eye while the better eye is rated according to the best-corrected visual acuity or visual field.  38 C.F.R. §§ 4.78, 4.79 (2014).

In accordance with 38 CFR 4.31, diplopia that is occasional or that is correctable with spectacles is rated 0 percent.  38 C.F.R. § 4.79, Diagnostic Code 6090, Note (2014). 

When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the rating for diplopia is based on the quadrant and degree range that provide the highest rating.  38 C.F.R. § 4.78 (a)(2) (2014).  When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity is taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.78 (a)(3) (2014).

If the diplopia is from 31 to 40 degrees, it is rated (a) equivalent to 20/40 visual acuity if it is up; (b) equivalent to 20/70 visual acuity if it is lateral; and (c) equivalent to 20/200 visual acuity if it is down.  If the diplopia is from 21 to 30 degrees, it is rated (a) equivalent to 20/70 visual acuity if it is up; (b) equivalent to 20/100 visual acuity if it is lateral; and (c) equivalent to 15/200 visual acuity if it is down.  If the diplopia was central at 20 degrees, it is rated equivalent to visual acuity of 5/200.  38 C.F.R. § 4.79 , Diagnostic Code 6090 (2014). 

Following a review of the available evidence in this case and the applicable laws and regulations, it is the Board's conclusion that the preponderance of the evidence is against granting an initial compensable rating for service-connected muscle injury to the eyes diagnosed, as alternating intermittent exotropia.

In an August 2010 letter, A. Bhatt, M.D., stated that the Veteran had an intermittent exotropia that had persisted since service.  Symptoms of double vision have been controlled with prisms in the Veteran's spectacles for several years.  Visual acuity on an examination in January 2010 measured 20/20 OD and 20/25+ OS in spectacle correction.  

A February 2012 VA examination report shows that the Veteran was asymptomatic with glasses on and reported no double vision.  There was no objective evidence of diplopia on examination.  Further, the examiner concluded that the Veteran currently showed normal acuity and field of vision. 

In a September 2013 letter, Dr. Bhatt stated that the Veteran's ability to control his ocular alignment was variable and correlated with his level of fatigue.  He had spectacles with prisms which managed to control his double vision most of the time, but not all of the time.  

An August 2014 VA eye examination report shows that the Veteran was diagnosed with diplopia.  The Veteran reported no changes with his vision or overall visual function.  He stated that his spectacles appeared to stabilize his diplopia.   Corrected visual acuity on distance and near was 20/40 or better in each eye.  Areas where diplopia was present were noted as central 20 degrees that was constant and correctable with standard spectacle correction.  The Veteran did not have a visual field defect.  The examiner noted that the Veteran presently reported comfort with his spectacles which corrected his diplopia with an adequate amount of prism.  Overall his diplopia did not affect visual function.

In this case, while the recent August 2014 examination report found that areas where diplopia was present was noted as central 20 degrees, a finding that could provide for a compensable rating; the evidence has also consistently demonstrated that the Veteran's service-connected eye disability is correctable with spectacles and is only intermittently or occasionally not controlled by spectacles, rather than constantly.  Therefore, the Board finds that the Veteran's disability falls within the criteria or occasional or controlled by spectacles.  Thus, as the Veteran's service-connected eye disability is correctable with spectacles, the only rating available is 0 percent under Diagnostic Code 6090.  

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2014); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for the service-connected eye disability.  There is no objective evidence showing that the condition has caused marked interference with employment beyond that anticipated by the assigned rating.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for the service-connected eye disability is contemplated by the rating schedule, and the assigned schedular rating is adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to an initial compensable rating for muscle injury to the eyes, diagnosed as alternating intermittent exotropia, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


